Citation Nr: 1205993	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 1975 to December 1975, a period of active duty from July 1977 to December 1977, and subsequent service in the Army National Guard ending in December 2001.  

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in November 2008 for further development.  In a March 2009 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court remanded the matter for readjudication consistent with the Joint Motion for Remand.  This matter was remanded again in August 2010 for additional development.
 
The Veteran appeared at a September 2008 Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case was most recently remanded pursuant to the Joint Remand to attempt to locate and obtain certain service medical records.  The claims file shows attempts by the RO; certain Rhode Island National Guard records were received in July 2011.  A negative response was received from the National Personnel Records Center.  

As noted in the Board's prior decision, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Review of the claims file suggests that the Veteran's main contention has been that his hearing loss and tinnitus are related to noise exposure during his service in the 1970's.  However, in some statements the Veteran also emphasizes that he served most of his 24 years in the Field Artillery.  Such service would have been with the National Guard.  This suggests that the Veteran may also be claiming that his hearing loss and tinnitus are related to noise exposure serving with the Field Artillery while in the National Guard.  Additional development in this regard is therefore appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request clarification and the particulars of any noise exposure the Veteran may have had during his 20 plus years of National Guard service subsequent to his service in the 1970's.  He should be asked to submit copies of an Orders involving ongoing weapons/artillery training. 

2.  The RO should then contact the Rhode Island National Guard and request copies of any records/orders involving periodic weapons/artillery training; The Rhode Island National Guard should also be requested to furnish a summary of the types of weapons/artillery training that the Veteran would have performed over his National Guard service as well as clarification as to whether such training would have been pursuant to 32 U.S.C. 316, 502, 503, 504 or 505, or the prior corresponding provisions of law.  

3.  The Veteran should then be scheduled for another VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file, to include all service medical records, and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is causally related to acoustic trauma suffered during service?

      b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's tinnitus is causally related to acoustic trauma suffered during service?

The examiner should provide a rationale to include discussion of the June 2010 letter from Denise Parrish, Au.D. 

4.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and determine whether the claims can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


